                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

MALCOLM HAYES, Individually and on behalf
of himself and others similarly situated,

         Plaintiff,

v.                                                          No. 1:19-cv-01046-JDB-jay

ELECTRIC RESEARCH AND
MANUFACTURING COOPERATIVE,
INC.,

         Defendant.


 ORDER DENYING AS MOOT MOTION OF ERMCO COMPONENTS, INC. TO DISMISS
                   PLAINTIFF’S INITIAL COMPLAINT


         Pending on the Court’s docket is the June 19, 2019, motion of the defendant named in the

Plaintiff’s initial complaint, ERMCO Components, Inc., to dismiss the complaint on the grounds

that Hayes brought his action against the wrong defendant. (Docket Entry (“D.E.”) 14.) On July

17, 2019, the Plaintiff amended his complaint, naming Electric Research and Manufacturing

Cooperative, Inc. as the sole Defendant (D.E. 22.) The same day, Hayes responded to the motion

to dismiss, arguing that it is moot in light of the filing of the amended complaint. (D.E. 23.) The

Court agrees. See In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir.

2013) (“An amended complaint supersedes an earlier complaint for all purposes.”). As the motion

of ERMCO Components, Inc. to dismiss the initial pleading is now moot, it is DENIED on that

basis.

         IT IS SO ORDERED this 18th day of July 2019.

                                                     s/ J. DANIEL BREEN
                                                     UNITED STATES DISTRICT JUDGE
2
